Citation Nr: 1041734	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a right hand injury has been 
received.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk








INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with 
the Army National Guard from September 1983 to December 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2008 rating decision in which the RO denied service 
connection for bilateral hearing loss and declined to reopen a 
claim for service connection for residuals of a right hand 
injury.  In July 2008, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
December 2008, and the appellant filed a substantive appeal in 
December 2008.
 
It appears that the appellant is represented by a private 
attorney in an unrelated insurance matter.  In an August 2008 
letter to the RO, the appellant indicated that the private 
attorney would be representing him in regards to his claims on 
appeal; however, even after receiving information about selecting 
a representative from the RO, the appellant has not executed a 
power of attorney in favor of the private attorney.  Thus, the 
Board recognizes the appellant as proceeding pro se in this 
matter.

The appellant requested a decision review officer (DRO) hearing 
at the RO.  Although notified in a December 2009 letter that his 
hearing was scheduled for January 2010, the appellant did not 
report to the scheduled hearing.  

In a May 2009 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the appellant requested a hearing before a Veterans Law 
Judge at the RO.  A June 2010 letter informed the appellant that 
his hearing was scheduled in July 2010.  Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the appellant failed to report for the scheduled 
hearing, and has not requested rescheduling of the hearing.  As 
such, his Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2010).  

The Board notes that in the May 2009 VA Form 9, the appellant 
indicated that he wished to appeal claims for herbicide agent, 
contaminant TCDD, and behavior chronic psychoneurosis.  If the 
appellant wishes to file a claim of entitlement to service 
connection for a disability, he should file such a claim with the 
RO.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the appellant has asserted noise exposure during period 
of ACDUTRA, and complained of diminished hearing, no hearing loss 
was shown on audiometric testing in March 1988, and there is no 
competent evidence of any hearing loss that may be related to the 
appellant's ACDUTRA.

3.  In an October 1996 rating decision, the RO, inter alia, 
denied service connection for residuals of a right hand injury, 
although notified of the denial in an October 1996 letter, the 
appellant did not initiate an appeal.

4.  No new evidence associated with the claims file since the 
October 1996 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a right hand injury, or 
raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2010).

2.  The October 1996 rating decision in which the RO denied 
service connection for residuals of a right hand injury is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

3.  As evidence received since the RO's October 1996 denial is 
not new and material, the criteria for reopening the claim for 
service connection for residuals of a right hand injury are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2008 pre-rating letter, the RO 
provided notice to the appellant explaining what information and 
evidence was needed to substantiate the claims for service 
connection for hearing loss and residuals of a right hand injury, 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; this 
letter also provided the appellant with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  The 
letter provided the definition of new and material evidence and 
notified the appellant of the reason why his claim for service 
connection for residuals of a right hand injury had previously 
been denied.  The April 2008 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  Hence, 
the February 2008 letter-which meets the content of notice 
requirements described in Kent, Dingess/Hartman, and Pelegrini-
also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the appellant.  The Board 
also finds that no additional RO action to further develop the 
record in connection with either claim is warranted.  

In several letters to the RO, the appellant has indicated that he 
received treatment for his alleged disabilities at a number of 
facilities.  The RO has provided the appellant with authorization 
and consent forms in order to obtain this medical information; 
however, the appellant has not returned signed copies of these 
forms.  In a January 2010 letter, the RO, again, requested signed 
authorization forms from the appellant in order to obtain medical 
treatment records from the facilities at which the appellant 
claims he received medical treatment.  The appellant has not 
responded to the RO's request.  Additionally, the appellant has 
not submitted any medical evidence on his own.  In order for VA 
to process claims, individuals applying for VA benefits have a 
responsibility to cooperate with the agency in the gathering of 
the evidence necessary to establish allowance of benefits.  See 
Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  VA's duty to 
assist is not always a one-way street, and that if an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  VA is only required to obtain evidence that is 
"adequately identified."  38 U.S.C.A. § 5103A(b), (c).  Here, 
as the appellant has not provided signed authorization forms, no 
RO action in this regard is warranted.

The Board also acknowledges that the appellant has not undergone 
VA examination in connection with the claim for service 
connection for bilateral hearing loss.  However, as explained in 
more detail below, while the Veteran has asserted noise exposure 
during ACDUTRA, and that he has diminished hearing,  competent 
evidence does not support a finding of hearing loss in service or 
currently-much less, hearing loss to an extent recognized as a 
disability for VA purposes that may be related to the appellant's 
period of ACDUTRA.  As the current record does not reflect even a 
prima facie claim for service connection for hearing, a VA 
medical examination is not required.  See 38 U.S.C.A. § 5103A(d); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the appellant's National 
Guard service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing inactive duty training 
(INACDUTRA).  See 38 U.S.C.A. §§ 101(22), (24); 38 C.F.R. § 3.6.

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The appellant asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, the appellant contends that he was exposed to the 
sound of mortar fire, which caused him to lose hearing in his 
left ear.  

Considering the pertinent evidence of record in light of the 
governing legal authority, the Board finds that the record 
presents no basis for a grant of service connection for bilateral 
hearing loss.

The appellant's service treatment records reflect no evidence of 
any hearing loss, to include complaints of or treatment for 
hearing or ear problems during service.  

The Board notes, however, that the absence of in-service evidence 
of hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The only audiometric evaluation of record, conducted after the 
appellant's period of ACDUTRA, is from March 1988.  Audiometric 
testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10

These above-cited results, obtained over 4 years after the 
appellant's claimed noise exposure during his period of ACDUTRA 
does not reflect any hearing loss, and there is otherwise no 
competent evidence that the Veteran has any hearing loss.  Thus, 
competent evidence does not support a finding that the Veteran 
has any current hearing loss-much less, hearing loss to an 
extent recognized as a disability for VA purposes that may be 
related to the appellant's period of ACDUTRA.  

The appellant alleges that he has suffered diminished hearing 
since service and has current hearing loss.  While he is 
competent to assert his own symptoms, and his assertions in this 
regard have been considered, the Board emphasizes that the 
question of whether the Veteran has diagnosed hearing loss, to 
include to an extent recognized as a disability for VA purposes, 
is a matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other than 
laypersons without appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) opinion 
on the medical matter upon which this claim turns.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110.  Evidence 
of a current disability is a fundamental requirement for an award 
of service connection.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  
Accordingly, where, as here, competent evidence does not 
establish that the appellant has the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  

For all the foregoing reasons, the Board finds that the claim for 
service connection for hearing loss must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Request to Reopen

In October 1996, the RO denied service connection for residuals 
of a right hand injury because there was no evidence of a right 
hand injury during service, no evidence of a current right hand 
disability, and no evidence of a nexus between a current right 
hand disability and service.  The appellant was notified of the 
RO's October 1996 decision, but did not initiate an appeal.  As 
such, the RO's October 1996 decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The appellant sought to reopen the previously denied claim in 
January 2008.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's October 1996 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The pertinent evidence of record at the time of the October 1996 
RO rating decision consisted of the appellant's service treatment 
records and several statements by the appellant.  The appellant 
claimed that his hand was cut by an armored vehicle and he was 
treated for the injury in April and May 1984.  The appellant's 
service treatment records were negative for any report or 
treatment for a right hand injury during service.  Additionally, 
there was no medical evidence that the appellant had a current 
right hand disability.  

The appellant filed a request to reopen his claim for service 
connection for residuals of a right hand injury in January 2008.  
In his claim, the appellant contends that he suffered a right 
hand injury in April 1984.  This is the same account the 
appellant reported on his original claim in March 1996.  The 
appellant has not submitted any other evidence.  As such, there 
is no "new" evidence in that there is nothing that was not 
previously before decisionmakers.  The evidence submitted since 
the October 1996 denial, consisting of statements from the 
appellant, is repetitive and cumulative in nature.  Thus, as 
there is no new evidence, there can be no new evidence relating 
to an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

As for the appellant's statements, the Board notes that as a 
layperson without the appropriate medical training and expertise, 
he is not competent to render a probative opinion on a medical 
matter-to include the matters of current disability and .  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Therefore, 
where, as here, resolution of the appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve as 
a predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Significantly, the appellant has not asserted 
any "new" information about his alleged right hand injury.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for residuals of a 
right hand injury are not met, and the October 1996 RO denial of 
this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  As the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

Service connection for bilateral hearing loss is denied.

As new and material evidence has not been received, the request 
to reopen the claim for service connection for residuals of a 
right hand injury is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


